IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                             No. 05-41461



UNITED STATES OF AMERICA

                                               Plaintiff-Appellee
     vs.


JORGE GOMEZ-GOMEZ
                                               Defendant-Appellant


                               - - - - -
         Appeal from the United States District Court for the
                      Southern District of Texas
                               - - - - -


                  ON PETITION FOR REHEARING EN BANC

         (Opinion July 20, 2007, 5 Cir., 2007, _____F.3d____)


                         (February 11, 2008)



BEFORE:    JONES, Chief Judge, JOLLY, DAVIS, SMITH, WIENER,
           BARKSDALE, GARZA, BENAVIDES, STEWART, DENNIS, CLEMENT,
           PRADO, OWEN, ELROD and SOUTHWICK, Circuit Judges.1

BY THE COURT:

          A member of the Court in active service having requested

a poll on the petition for rehearing en banc and a majority of

the judges in active service having voted in favor of granting a

rehearing en banc,

          IT IS ORDERED that this cause shall be reheard by the

court en banc with oral argument on a date hereafter to be fixed.

The Clerk will specify a briefing schedule for the filing of

supplemental briefs.




     1
      Judge King did not participate in the en banc vote.